DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants voluntarily canceled non-elected Group II claims 37-56 and 59-70, thereby rendering moot the Restriction Requirement of January 29, 2020.  Applicants will lose the right of rejoinder should allowable subject matter be identified.
The Examiner conducted a comprehensive structure search using Registry, HCaplus, and Casreact databases of STN and did not find any relevant prior art or double patent art references (see “SEARCH 7” in enclosed search notes).  These results were also reviewed by inventor and assignee/owner name search for double patent references (none found).
A review of PALM and PE2E SEARCH databases by inventor and assignee/owner name searches also did not retrieve any applicable double patent (or prior art) references (see “SEARCH 1” through “SEARCH 4” in enclosed search notes).
The Election of Species Requirement of 01/29/2020 is moot since the claims are free of the prior art and double patent art.
All claims have been examined on the merits.
Current Status of 16/502,721
Claims 1-36 have been examined on the merits.  Claims 1-11 are currently amended.  Claims 12-23 are previously presented.  Claims 24-25 are currently amended.  Claims 26-35 are original.  Claim 36 is previously presented.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of December 21, 2020.
The Examiner has reviewed the claim amendments and Reply of 12/21/2020.
The claim objection against claims 1-23 and 36 are withdrawn (see paragraph 9 of Non-Final Office Action of 08/20/2020) since Applicants moved “or a pharmaceutically acceptable salt or pharmaceutically acceptable tautomer thereof” to a location immediately following the illustration of the claimed compound(s).
The claim objection against claims 24-35 are withdrawn (see paragraph 10 of Non-Final Office Action of 08/20/2020) since Applicants revised the illustrations with copies that are of higher resolution.
Conclusion
Claims 1-36 are allowable as written for the rationale stated within paragraphs 12-15 of the Non-Final Office Action of August 20, 2020.  This “Reasons For Allowance” is still valid for base independent claims 1 and 24, upon which all other claims depend.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625